WENTWORTH, Judge.
We affirm the judgment in this case insofar as it dissolves the parties’ marriage because the record presented does not establish an absence of jurisdiction to enter a judgment of dissolution. Appellant presents no further specific issue or argument as to absence of personal service of process on her or evidence affecting the exercise of jurisdiction to determine child custody, support, and obligations of each party with respect to debts and property. Cf. Cook v. Cook, 524 So.2d 1100 (Fla. 1st *546DCA 1988). We therefore do not reach those issues.
Affirmed.
MILLS and BARFIELD, JJ., concur.